Dismiss and Opinion Filed March 23, 2022




                                        In the
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00689-CV

    ANGELOS KOLOBOTOS AND KOLOBOTOS PROPERTIES, LLC,
                          Appellants
                              V.
  JTREO, INC. AND DAVID BUTTROSS A/K/A DAVID A. BUTTROSS, II,
                           Appellees

                     On Appeal from the 95th District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-20-07775

                         MEMORANDUM OPINION
                     Before Justices Carlyle, Smith, and Garcia
                            Opinion by Justice Carlyle
      By a January 19, 2022 order, the Court reinstated this appeal and directed

appellants to file their brief by February 18, 2022. When they did not file a brief, the

Court notified them by February 28, 2022 postcard that failure to file a brief and

rule-compliant extension motion within ten days would result in dismissal. Because

appellants have not complied, we dismiss the appeal. See TEX. R. APP. P. 38.8(a)(1),

42.3(b), (c).
                /Cory L. Carlyle//
                CORY L. CARLYLE
                JUSTICE

210689f.p05




              –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

ANGELOS KOLOBOTOS AND                       On Appeal from the 95th District
KOLOBOTOS PROPERTIES, LLC,                  Court, Dallas County, Texas
Appellants                                  Trial Court Cause No. DC-20-07775.
                                            Opinion delivered by Justice Carlyle,
No. 05-21-00689-CV         V.               Justices Smith and Garcia
                                            participating.
JTREO, INC. AND DAVID
BUTTROSS A/K/A DAVID A.
BUTTROSS, II, Appellees

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      We ORDER that appellees JTREO, Inc. and David Buttross a/k/a David A.
Buttross, II recover their costs, if any, of this appeal from appellants Angelos
Kolobotos and Kolobotos Properties, LLC.


Judgment entered this 23rd day of March, 2022.




                                      –3–